Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

QUAYLE ACTION
This application is in condition for allowance except for the following formal matters: 

Claim Objections
Claims 1 and 14 are objected to because of the following informalities:  
In claims 1 and 14, Applicant should insert “a” before “holding mechanism” in lines 10 and 11 respectively.
In claims 1 and 14, line 2, Applicant should change “sides of a stack” to “side of the stack”. 
Appropriate correction is required.

Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Allowable Subject Matter
Claims 1-20 are allowed.  
Claims 1 and 14 must be rewritten to overcome the claim objections.

Reasons for Indicating Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
Relative to claim 1, the prior art does not disclose: 
An apparatus for separating totes from a stack of totes, comprising:
first and second latches configured arranged on first and second sides of a stack of totes, the latches are engaged with a lowermost tote in the stack of totes;
a lifting member configured to engage with a bottom of the lowermost tote and raise the stack of totes to disengage the first and second latches from the lowermost tote,
a cam and a respective follower arranged on each of the first and second sides of the stack, and 
each cam and follower is configured such that, upon lowering of the lifting member by a first distance after the disengagement of the latches, each cam interacts with the respective follower to act on the first and second latches to engage with a next tote above the lowermost tote;
a holding mechanism configured to act on the first and second latches to maintain engagement with the next tote when the cams cease to interact with the respective followers upon lowering of the lifting member beyond the first distance;
wherein, upon still further lowering of the lifting member, each latch interlocks with a mating feature on the next tote and the lowermost tote is separated from the stack of totes, as claimed.

Relative to claim 13, the prior art does not disclose:  
A method for separating totes from a stack of totes, comprising:
retaining a stack of totes at a desired height by engaging a lowermost tote in the stack of totes with first and second latches arranged on first and second sides of the stack of totes;
raising the stack of totes by engaging a lifting member with a bottom of the lowermost tote to disengage the first and second latches from the lowermost tote;
lowering the lifting member by a first distance to engage a cam with a respective follower arranged on each of the first and second sides, and each cam interacts with the respective follower to act on the first and second latches to engage with a next tote above the lowermost tote; 
lowering the lifting member beyond the first distance to disengage each cam from the respective follower, and maintaining engagement of the first and second latches with the next tote via a holding mechanism, and
continuing lowering the lifting member, each of the first and second latches interlocking with a mating feature on the next tote, and separating the lowermost tote from the stack of totes, as claimed.


Relative to claim 14, the prior art does not disclose: 
An apparatus for accumulating totes in a stack, comprising:
first and second latches configured to be arranged on first and second sides of a stack of totes and engaged with a lowermost tote in the stack of totes to retain the stack of totes;
a lifting member configured to receive a fresh tote and move the fresh tote upward into engagement with the stack of totes, whereby the stack of totes is raised to disengage the first and second latches from the lowermost tote,
a cam and a respective follower arranged on each of the first and second sides and configured such that, upon further raising of the lifting member after the disengagement of the first and second latches, each cam interacts with the respective follower to act on the first and second latches to engage with the fresh tote;
a holding mechanism configured to act on the first and second latches to maintain engagement with the fresh tote upon lowering of the lifting member when the cams cease to interact with the respective followers; and, 
upon further lowering of the lifting member, each latch interlocks with a mating feature on the fresh tote, as claimed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOLANDA RENEE CUMBESS whose telephone number is (571)270-5527. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 571-272-6923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YOLANDA R CUMBESS/Primary Examiner, Art Unit 3655